
	

115 HR 5624 IH: Pathway to Universal Coverage Act of 2018
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5624
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2018
			Mr. Bera (for himself, Ms. Kuster of New Hampshire, Mr. Schrader, Mr. Schneider, Miss Rice of New York, Mr. Delaney, and Mr. Peters) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To facilitate the efforts of States to establish auto-enrollment systems to enroll certain
			 individuals in health insurance coverage, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Pathway to Universal Coverage Act of 2018. 2.Encouragement of auto-enrollment for States (a)State innovations To expand coverage (1)In generalSubject to paragraph (4), the Secretary of Health and Human Services shall award grants to eligible State agencies to enable such States to explore innovative solutions to promote greater enrollment in health insurance coverage in the individual and small group markets, including activities described in paragraph (3).
 (2)EligibilityFor purposes of paragraph (1), eligible State agencies are Exchanges established by a State under title I of the Patient Protection and Affordable Care Act and State agencies with primary responsibility over health and human services for the State involved.
 (3)Use of fundsFor purposes of paragraph (1), the activities described in this subsection are the following: (A)State efforts to streamline health insurance enrollment procedures in order to reduce burdens on consumers and facilitate greater enrollment in health insurance coverage in the individual and small group markets, including automatic enrollment and reenrollment of, or pre-populated applications for, individuals without health insurance who are eligible for tax credits under section 36B of the Internal Revenue Code of 1986, with the ability to opt out of such enrollment.
 (B)State investment in technology to improve data sharing and collection for the purposes of facilitating greater enrollment in health insurance coverage in such markets.
 (C)Implementation of a State version of an individual mandate to be enrolled in health insurance coverage.
 (D)Feasibility studies to develop comprehensive and coherent State plan for increasing enrollment in the individual and small group market.
 (4)FundingFor purposes of carrying out this subsection, there is hereby appropriated, out of any funds in the Treasury not otherwise appropriated, $200,000,000 for each of the fiscal years 2019 through 2021. Such amount shall remain available until expended.
 (b)Availability of subsidy informationThe information available under section 1411 of the Patient Protection and Affordable Care Act for determination of eligibility for and amount of credit against tax allowed under section 36B shall be made available to State agencies for determining eligibility for automatic enrollment described in subsection (f)(1).
 (c)Reconciliation of advanced payments for auto-Enrolled individualsParagraph (2) of section 36B(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (C)Exception for auto-enrolled individualsIn the case of an individual who is enrolled through an auto-enrollment system (as defined in subsection (f) of the Pathway to Universal Coverage Act of 2018), subparagraph (A) shall not apply..
			(d)Facilitation of State auto-Enrollment
 (1)Provision of eligibility informationSection 1411 of the Patient Protection and Affordable Care Act (42 U.S.C. 18081) is amended— (A)in subsection (b)—
 (i)in the header, by striking by Applicants; and (ii)in paragraph (1), by inserting (or, in the case of an individual to be enrolled in such plan under an auto-enrollment system (as defined in subsection (f)(1) of the Pathway to Universal Coverage Act of 2018), a State) after individual market; and
 (B)in subsection (c)(1), by striking provided by an applicant under and inserting described in. (2)Medicaid enrollmentThe requirement specified in section 435.907(f) of title 42, Code of Federal Regulations, shall not apply with respect an individual enrolled under a State plan under title XIX of the Social Security Act (or under a waiver of such plan) through an auto-enrollment system.
				(3)Reporting of terminated coverage
 (A)Group health plans and health insurance issuersThe first subpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:
						
 2729.Reporting of terminated coverageFor each month occurring in a plan year beginning on or after January 1, 2020, a group health plan and a health insurance issuer offering group or individual health insurance coverage shall notify the Secretary, in a time and manner specified by the Secretary, of each individual whose enrollment under such coverage or such plan was terminated during such month..
 (B)MedicaidSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection:
						
 (nn)Reporting on disenrollment of Medicaid enrolleesFor each month beginning on or after January 1, 2020, a State shall submit to the Secretary a report, at such time, in such manner, and containing such information as the Secretary may require, on each individual who was disenrolled from the State plan (or a waiver of such plan) during such month..
 (C)CHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended— (i)by redesignating subparagraphs (L) through (S) as subparagraphs (M) through (T), respectively; and
 (ii)by inserting after subparagraph (K) the following new subparagraph:  (L)Section 1902(nn) (relating to reporting on disenrollment of enrollees)..
 (e)ReportNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services, in coordination with the Commissioner of the Internal Revenue Service, shall submit to Congress a report with best practice recommendations on how a State may establish an auto-enrollment system (as defined in subsection (f)). Such report shall include the following:
 (1)Identification of any statutory barriers to establishing such a system, including data-sharing, administrative, and technological barriers.
 (2)How such a system would interact with enrollment periods for qualified health plans (as defined in section 1301 of the Patient Protection and Affordable Care Act (42 U.S.C. 18021) and income eligibility determinations for premium assistance tax credits under section 36B of the Internal Revenue Code, the impact of such system on enrollment in health insurance coverage in a State establishing such system, and the effects of changing the enrollment periods for such system to align with the filing of individual Federal tax returns.
 (3)An evaluation of prior outreach efforts targeted to individuals without health insurance coverage eligible for such tax credits.
 (f)DefinitionsFor purposes of this Act: (1)Auto-enrollment systemThe term auto-enrollment system means a system designed and operated by a State that provides for an eligible individual residing in such State to be automatically enrolled in a qualified health plan offered through an Exchange in the State, or, if eligible, in the State plan under title XIX of the Social Security Act (or under a waiver of such plan), provided that the system exempts such individual from paying any premium imposed by the State under such plan (or waiver). Such automatic enrollment shall be void if within 60 days after first being notified of the automatic enrollment the eligible individual declines such coverage.
				(2)Eligible individual
 (A)In generalSubject to subparagraph (B), the term eligible individual means, with respect to a taxable year, an individual who is not eligible for minimum essential coverage, other than minimum essential coverage described in subparagraph (A)(ii) or (C) of section 5000A(f)(1) of the Internal Revenue Code of 1986, for such year.
 (B)LimitationAn individual who is only eligible for minimum essential coverage described in section 5000A(f)(1)(C) of the Internal Revenue Code of 1986 may only be treated as an eligible individual for purposes of this section if the amount that would be calculated under section 36B(b)(2)(B) of such Code for such individual for a coverage month is not less than the monthly premium for the least expensive plan offered on the Exchange for which such individual is eligible. This subclause shall be calculated on the basis of the individual’s household income for the most recent taxable year for which the Secretary determines information is available.
 (3)StateThe term State means each of the several States, the District of Columbia, and each territory or possession of the United States.
				
